                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ST. PAUL FIRE AND MARINE
INSURANCE CO., et al.,
            Plaintiffs,
v.                                                              CV No. 20-79 GBW/CG

SEDONA CONTRACTING, INC., et al.,
           Defendants,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Third-Party Plaintiff,
v.

ROCKCLIFF OPERATING NEW MEXICO, LLC.
           Third-Party Defendant,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Cross-Claimant,
v.

SEDONA CONTRACTING, INC.,
         Cross-Defendant.

           ORDER MODIFYING DATES IN INITIAL SCHEDULING ORDER

       THIS MATTER is before the Court on the parties’ Joint Stipulation to Extend

Deadlines in the Court’s Initial Scheduling Order (the “Motion”), (Doc. 15), filed April 3,

2020. In the Motion, the parties explain Third-party Plaintiff Mosaic Potash Carlsbad,

Inc., has asserted claims against Rockcliff Operating New Mexico, Inc., which has not

yet filed its responsive pleading to Third-party Plaintiff Mosaic’s allegations. (Doc. 15 at

1). As a result, the parties request to modify the dates and deadlines set forth in the

Court’s Initial Scheduling Order, (Doc. 13). The Court, having reviewed the parties’

Motion and noting it is unopposed, finds the Motion is well-taken and the Initial

Scheduling Order shall be modified as follows:
1. The parties shall Meet and Confer no later than May 19, 2020;

2. The parties shall file their Joint Status Report no later than May 26, 2020;

3. A Telephonic Rule 16 Scheduling Conference shall be held on June 2, 2020, at

   2:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at (877)

   810-9415, follow the prompts, and enter the Access Code 7467959, to be

   connected to the proceedings, and;

4. The Telephonic Rule 16 Scheduling Conference currently set for April 16, 2020,

   the meet and confer deadline of April 2, 2020, and the Joint Status Report

   currently due on April 9, 2020, are hereby VACATED.

   IT IS SO ORDERED.


                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                         2
